DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foo.1
With regard to claim 1, Foo teaches a method for obtaining a three-dimensional reconstruction of a heart in a freely respiring subject (para [0018]-[0020], [0033]), the method comprising: a) acquiring three-dimensional images of the heart during respiration of a subject (e.g. 3D acquisitions ... acquire images every 2-3 heart beats in real-time, para [0016]; para [0035]-[0037]); b) plotting in one-dimension respiratory induced displacement of the heart in the superior-inferior orientation during respiration, wherein the maximal superior displacement of the heart defines a respiratory acceptance window having a specified width (e.g. respiratory-gated techniques using navigator echoes for monitoring the respiratory motion do not lend themselves to a multi-phase or CINE acquisition as a separate pulse sequence section must also be played out within each cardiac interval to interrogate the displacement of the diaphragm. Furthermore, the acquisition of data for the different cardiac phases may not necessarily be at the same respiratory phase, leading to mixed image quality, para [0010]-[0011]; e.g. pulse generator module 38 operates the system components to carry out the desired scan sequence and produces data which indicates the timing, strength and shape of the RF pulses produced, and the timing and length of the data acquisition window, para [0031]); and c) selecting a series of three-dimensional images of the heart that fall within the acceptance window for use in reconstruction, thereby obtaining a three-dimensional reconstruction of the heart (e.g. the first set of MR data with at least a portion of the second set of MR data and reconstruct an MR image with the MR data acquired from each of the first and second sets of MR data. The computer is also programmed to begin MR data acquisition close to a center of k-space and progress outwardly to a periphery of k-space, para [0019]).
With regard to claim 2, Foo teaches a method for obtaining a three-dimensional reconstruction of a heart in a freely respiring subject (para [0018]-[0020]. [0033]), the method comprising tracking the respiratory-induced motion of the heart in the superior-inferior orientation during the course of respiration of a subject using 3D cine steady-state free precession (SSFP) imaging, wherein a respiratory-induced motions is acquired during a four radio-frequency image excitation (para [0016], [0040]; para (0010]-(0011]). 
With regard to claim 3, Foo teaches wherein the images are acquired using cardiovascular magnetic resonance imaging, ultrasound, or computerized tomography (CT) scan (para [0030]).
With regard to claim 4, Foo teaches wherein image acquisition is carried out using three-dimensional (3D) cine SSFP sequence imaging (para [0016], (0040]).
With regard to claim 5, Foo teaches wherein a radiofrequency pulse is modified so that the phase encoding gradient is turned off and a center-line of k-space along the superior-inferior direction is read (para [0033]-[0039], [0041]).
With regard to claim 6, Foo teaches wherein the method is carried out at the beginning of every 5th phase segment of the cardiac cycle (para [0017], [0035]-(0039]).
With regard to claim 7, Foo teaches wherein the plot comprises a one-dimensional projection line of the 3D SSFP imaging volume in the superior inferior orientation (para [0016], [0040]; para [0010]-[0011]).
With regard to claim 9, Foo teaches wherein the width of the respiratory acceptance window is 5 between about 3 and about 20 mm (para (0031], [0037]-[0043]).
With regard to claim 11, Foo teaches wherein a scan time of 3D cine acquisition is shortened by parallel imaging with sensitivity encoding (SENSE) (para [0045]).
With regard to claim 12, Foo teaches wherein the 3D cine SSFP is acquired in a sagittal orientation (para [0016], [0040]; para [0010]-[0011 ]).
With regard to claim 14, Foo teaches wherein the images have a lower ventricular blood-to-myocardium contrast ratio and contrast-to-noise ratio than conventionally acquired images (para [0011 ], [0035), (00451).
With regard to claim 15, Foo teaches wherein the method is compatible with retrospective cardiac gating (para (0035), [00441).
With regard to claim 16, Foo teaches wherein the method is carried out after administration of a contrast agent to the subject (para (0011). [0035), (00451).
With regard to claim 17, Foo teaches wherein the contrast agent is extracellular or intravascular (para (0011], [0035), [00451).
With regard to claim 18, Foo teaches wherein the contrast agent is gadolinium-based (para (0011 ). [0035), [0045]). 
With regard to claim 19, Foo teaches wherein the gadolinium-based contrast agent is selected from the group consisting of gadoterate, gadodiamide, gadobenate, gadopentetate, gadoteridol, gadoversetamide, gadoxetate, gadobutrol, and gadofosveset (para [0045]).
With regard to claim 20, Foo teaches wherein the subject is a child, is anesthetized, or is otherwise incapable of holding their breath (para (00081).
With regard to claim 21, Foo teaches wherein the method characterizes a cardiovascular disorder selected from the group consisting of tissue damage associated with a heart attack, reduced blood flow in the heart muscle, cardiac function and ejection fraction, aortic tears, aneurysms, narrowing, cardiomyopathy, diseases of the pericardium, heart disease, heart valve disorders, congenital heart problems, connective tissue disorders (para [00081).
With regard to claim 22, Foo teaches wherein the method characterizes a surgical repair of the heart (para [0018)-[0020], (0033])
With regard to claim 23, Foo teaches Foo teaches a method for obtaining a three-dimensional reconstruction of a heart in a freely respiring subject (para (0018)-[0020), [00331), the method comprising a) acquiring three-dimensional images of the heart with and without phase contrast during respiration of a subject (para [0016), (0035)( 0037], [0045]); b) plotting in one-dimension respiratory induced displacement of the heart in the superior-inferior orientation during respiration, wherein the maximal superior displacement of the heart defines a respiratory acceptance window having a specified width (para (0010)-(0011], (0031]); c) selecting a series of three-dimensional images of the heart that fall within the acceptance window for use in  reconstruction (para [0019]); and d) fusing the acquired images, thereby obtaining a three-dimensional reconstruction of the heart (para [0018)-(0020], [0033]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2010/0222666.